Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 5, 1996, which ruled thát claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
The record discloses that claimant left her employment as a secretary for an insurance agency following a reprimand from a senior co-worker regarding her late arrival at work. The employer made a good-faith effort to facilitate a reconciliation between claimant and her co-worker, but claimant found the latter’s behavior so offensive that she refused to return to her employment.
There is substantial evidence in the record to support the decision finding claimant disqualified from receiving benefits because she voluntarily left her employment without good *743cause. Inability to get along with a co-worker does not constitute good cause for leaving one’s employment (see, Matter of Ikehara [Hudacs], 196 AD2d 911, 912). To the extent that claimant’s testimony regarding the discord that led to her resignation conflicted with that of her employer and co-worker, such contradictions merely raised an issue of credibility whose resolution lay within the province of the Board (see, Matter of Ortas [Hudacs], 187 AD2d 851, 852).
Cardona, P. J., Mercure, White, Casey and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.